TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00792-CV


Ana Esquivel, Appellant

v.

Edward Martinez, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-FM-00-001282, HONORABLE DERWOOD JOHNSON, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant's brief was filed on June 26, 2009, making appellee's brief due on July 27. 
See Tex. R. App. P. 38.6(b).  On August 14, we sent appellee's counsel notice that the brief was
overdue, requesting a response by August 24.  On August 24, counsel filed a motion for extension
of time to file the brief, which we granted, extending the deadline to September 23.  On October 28,
not having received the brief, we sent another notice that the brief was overdue, requesting a
response by November 9.  On November 9, counsel filed a second motion for extension of time,
requesting a thirty-day extension from the date of the motion.  We grant the motion, extending the
deadline to December 28, 2009.  No further extensions will be granted.

Before Justices Patterson, Puryear and Pemberton
Filed:   December 16, 2009